DETAILED ACTION
This action is responsive to arguments and remarks filed on June 24, 2022.
The preliminary amendments filed on June 24, 2022 have been acknowledged and considered.
Claims 1, 8, 10, 14-15 and 18 have been amended. Claims 2, 8 and 14 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed June 24, 2022, has been fully considered and entered.
Accordingly, Claims 1, 3-7, 9-13 and 15-18 are pending in this application. Claims 1, 5, 7, 10, 13 and 16 were amended. Claims 2, 8 and 14 were cancelled. Claims 1, 7 and 13 are independent claims. Rejection under 35 USC 112(b) of claims 1, 7 and 13 has been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed June 24, 2022, with respect to the 
rejection of claims 1, 7 and 13 have been fully considered, but they are but they are not persuasive.

As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: Applicant argues on page 11 of Applicant’s Remarks "Rapoport does not teach or suggest establishing an index between these images and their visual orientations.”
Argument 2: Applicant argues on page 11 of Applicant’s Remarks " Rapoport also does not disclose using this index to determine an orientation of a location point (which corresponds to the historical street view image)."

Response for Argument 1: Examiner respectfully disagrees, Rapoport Describes image data that containing visual orientation of the image (See Rapoport Paragraph [0034] "Each street level image may include an image, date, a visual orientation of the image as well as other relevant information (e.g., metadata) that can be stored." Furthermore Rapoport Paragraph [0022] Discloses that the images can be tagged with relevant information related to the image, and that the image data can be used as an index to spatially and temporally rank a discrete set of street level images. Thus, Rapoport teach establishing an index between the images and image data; which can be visual orientation of the image. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 2: Examiner respectfully disagrees, Rapoport discloses that a location point can be determined by location information on image data (See Rapoport [004] "The image data includes information representing positional data" See also Rapoport [0035] "The street level images 215 can include information relevant to the location of an image. For example, the street level images 215 may store latitude/longitude positions representing locations where the images were captured. Although the subject matter disclosed herein is not limited to a particular positional reference system, it may particularly advantageous to use latitude/longitude positions when referencing a point on the Earth.") As described in Response for Argument 1 above, Rapoport teaches establishing an index using image data to spatially and temporally rank a discrete set of street level images. Furthermore Rapoport teaches that a selection of street level image set can be determined using the location and orientation information (See Rapoport 0046] "the server may select the closest set of street level images 318 and 316 to the latitude/longitude location...The selected images in these bubbles may share relevant visual data, such as the images may view a geolocation from a similar angel, orientation or evaluation level. The visual similarities between the images may be verified, for example, based on a visual analysis of the street level images. This visual analysis may look for corresponding features from the images that match in shape, position or orientation, or by comparing image data associated with each image [Thus, by using the index]". Thus, Rapoport teaches an index to determine an orientation of a location point (which corresponds to the historical street view image). Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US Patent Application Publication No. US 20140297575 A1), in view of Banerjee (US Patent Application Publication No. US 20180253621 A1).

Regarding claim 1, Rapoport teaches a method for querying a historical street view, the method comprising: receiving a historical street view query request, and determining a target location point based on the historical street view query request; (See Rapoport [0037] “the system 200 may perform a search query for street level images 215 [Thus, receiving a historical street view query request] in response to a user request. For example, the user may enter a search query for street level images using the browser of client device 220. In response to the search query, street level images 215 associated with a geographic location are returned. [Thus, determining a target location point based on the historical street view query request]”)

determining, using an index relationship between a street view image and a corresponding location point, a first location point that is not more than a preset distance from the target location point and records a historical street view image, wherein the first location point is a point set of one or more peripheral location points; (See Rapoport [0020] "the image data 110 may include spatial data, such as a latitude and longitude position 112, indicting a geolocation [i.e. location point] depicted in the street level image 118...the spatial data may be determined by converting locations identified in accordance with one reference system into locations identified by another reference system.” See also Rapoport [0022] “the image data [Thus, location point] can be used as an index to spatially and temporally rank a discrete set of street level images [Thus, an index relationship between a street view image and a corresponding location point]” See also Rapoport [0046] “The server may query an image database for similar street level images having locations [(i.e. a point set of one or more peripheral location points) Thus, a first location point] that are within a predefined spatial range 320 [i.e. a preset distance from the target location point] of street level image 350, such as all images within a given spatial threshold” See also Rapoport [0019] “The images may be retrieved by the client device from a network-connected server that associates [Thus, using an index relationship] each street level image with image data 110. The server may send this image data including the associated street level images to the client device in response to a user request to navigate through a street level view of a location. ” 

determining, using an index relationship between a street view image and a corresponding acquisition orientation, a second location point in the first location point, the second location point having a recording orientation of a street view image consistent with a recording orientation of a street view image of the target location point; and (See Rapoport Fig. 3, [0034] "Each street level image may include an image, date, a visual orientation [i.e. acquisition orientation] of the image as well as other relevant information (e.g., metadata) [i.e. image data] that can be stored.” See also Rapoport [0022] “the image data [Thus, acquisition orientation] can be used as an index to spatially and temporally rank a discrete set of street level images [Thus, an index relationship between a street view image and a corresponding acquisition orientation]” See also Rapoport [0045-0046] “As shown in FIG. 3, a street level image 350 may be associated with a geolocation (e.g., Vermont Ski Resort)...The server may query an image database for similar street level images having locations [Thus, determining at least a second location point] that are within a predefined spatial range 320 [Thus, in the first location point] of street level image 350, such as all images within a given spatial threshold...the server may select the closest set of street level images 318 and 316 to the latitude/longitude location of bubble 311. The selected images in these bubbles may share relevant visual data, such as the images may view a geolocation from a similar angle, orientation [Thus, the second location point having a recording orientation of a street view image consistent with a recording orientation of a street view image of the target location point]...This visual analysis may look for corresponding features from the images that match in shape, position or orientation, or by comparing image data associated [Thus, using an index relationship] with each image.”

returning the historical street view image recorded at the second location point, (See Rapoport [0050] “FIG. 4 is an illustration 400 of a street level image 410 including an example of an interface 420. The interface 420 may provide [Thus, returning] a user with access to available imagery [i.e. historical street view image] of a geographical location [i.e. recorded at the second location point] that spans space and time.”

Rapoport does not explicitly disclose wherein the method further comprises: acquiring a street view image acquired by a view acquisition vehicle; 

However, Banerjee discloses wherein the method further comprises: acquiring a street view image acquired by a view acquisition vehicle; (See Banerjee [0021] “the images can be acquired by image-capturing platforms, such as street-level platforms (e.g., automobiles) [Thus, acquiring a street view image acquired by a view acquisition vehicle]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rapoport to incorporate the teachings of Banerjee of acquiring a street view image acquired by a view acquisition vehicle.

One would be motivated to do so to allow lower operating costs as image-capturing hardware can capture lower resolution images which can lead to lower download times and be less expensive [0038].
 
Rappaport additionally disclose adding a location tag recording an acquisition location and an orientation tag recording an acquisition orientation to the street view image; (See Rapoport [0022] “the images can be tagged with a type of label or named time epoch 116, such as “New Year's Eve Celebration,”... An advantage of using image data in the foregoing manner is that the image data can be used as an index”
See also Rapoport Fig. 2 Showing Street level image 215 including tags for Latitude/longitude [i.e. location tag] and Visual Orientation [i.e. orientation tag])

establishing an index relationship between the street view image and corresponding acquisition orientation based on the orientation tag; and (See Rapoport [0022] “the images can be tagged with a type of label or named time epoch 116, such as “New Year's Eve Celebration,”... An advantage of using image data in the foregoing manner is that the image data can be used as an index” See also Rapoport [0045-0046] “FIG. 3 is a functional diagram 300 of a location of a street level image 311 and locations other street level images 312-318... the server may select the closest set of street level images 318 and 316 to the latitude/longitude location of bubble 311. The selected images in these bubbles may share relevant visual data, such as the images may view a geolocation from a similar [angle], orientation [i.e. orientation tag]” Thus, establishing an index relationship between the street view image and corresponding acquisition orientation based on the orientation tag)

establishing an index relationship between the street view image and a corresponding location point based on the location tag, so as to determine the historical street view image corresponding to the corresponding location point and the acquisition orientation corresponding to the historical street view image based on the established index relationships. (See Rapoport [0022] “the images can be tagged with a type of label or named time epoch 116, such as “New Year's Eve Celebration,”... An advantage of using image data in the foregoing manner is that the image data can be used as an index” See Rapoport [0046] “the server may select the closest set of street level images 318 and 316 to the latitude/longitude location [i.e. location tag] of bubble 311 [Thus, establishing an index relationship between the street view image and a corresponding location point based on the location tag]. The selected images in these bubbles may share relevant visual data, such as the images may view a geolocation from a similar angel, orientation or evaluation level. The visual similarities between the images may be verified, for example, based on a visual analysis of the street level images. This visual analysis may look for corresponding features from the images that match in shape, position or orientation [Thus, determine the historical street view image corresponding to the corresponding location point and the acquisition orientation corresponding to the historical street view image based on the established index relationships]”)

	Regarding claim 3, Rapoport further in view of Banerjee, [hereinafter Rapoport-Banerjee] teaches all the limitations and motivations of the method of claim 1, further comprising: acquiring, in response to at least two second location points recording street view images on different timelines respectively, timeline information for recording the street view image corresponding to each of the second location points; and (See Banerjee [0040] “Each image 204A-C of the plurality of images 200 can depict at least a portion of the geographic area 202. Moreover, each image can be associated with and/or captured at a different time. For example, a first image 204A can be captured at a first time 206A, a second image 204B can be captured at a second time 206B (different than the first time 206A), and a third image 204C can be captured at a third time 206C (different than the first and second times 206A-B) [Thus, to at least two second location points recording street view images on different timelines respectively].)

wherein the returning the historical street view image recorded at the second location point comprises: returning historical street view images arranged according to corresponding timeline information recorded at each of the second location points. (See Rapoport [0036] “each street level image may include a time epoch label indicating distinctive features of the street level images 215 related to a given time period. The time epoch labels may represent information, for example, related to different weather and seasonal conditions, certain events and celebrations, or other meaningful information depicted in the street level images 215.” See also Rapaport [0043] “the results for the search queries “Vermont ski resorts” and “Vermont mountain biking” may refer to images of the same physical geolocation from different time periods where the ski resorts may also have mountain biking in the summer. In that regard, the user may be provided with an identification of available time periods for which images are available for the geolocation [i.e. second location point]... The street level images and/or associated image data can be transmitted from the server 210 to the client device 220 [Thus, returning historical street view images arranged according to corresponding timeline information recorded at each of the second location points]”)

	Regarding claim 4, Rapoport-Banerjee teaches all the  limitations and motivations of the method of claim 3, wherein, after returning the historical street view images arranged according to the corresponding timeline information recorded at each of the second location points, the method further comprises: receiving incoming selection information including a target timeline; (See Rapoport [0004] “The method further includes selecting a set of images from the plurality of images [i.e. location point]  based on the image data and the predicted navigational intent [Thus, receiving incoming selection information including a target timeline]. The set of images depict conditions at the geolocation for one or more time periods. See also Rapoport [0039] “a search query may include signals indicating a user's navigational intent. For example, a user search query for “Vermont ski resorts” may indicate that the user does not just want images of where these resorts are located, but rather specific imagery taken during the winter months. In response, the prediction module 211 may determine that street level images return by server 210 should not include the most recent imagery, but the most contextually relevant imagery (e.g., images from January [i.e. target timeline])

determining the second location point having a timeline being the target timeline as a preferred location point; and (See Rapoport [0044] “based on a user's predicted navigational intent, system 200 may automatically time-shift to images aligning more with the imagery from a specific time period that the user intended to navigate through. When selecting these images, the system 200 may estimate an approximate latitude/longitude position [i.e. second location point]  in the geolocation in response to a user request. It may select one or more images from a set of known images based on whether their locations are within a proximate spatial range to the estimated position and whether the images are within a proximate second range (e.g., a temporal range representing a time dimension) [Thus, having a timeline being the target timeline as a preferred location point] identified by the user's predicted navigational intent.”)

returning the historical street view images arranged according to the timeline information recorded at the preferred location point. (See Rapoport [0039] “a search query may include signals indicating a user's navigational intent. For example, a user search query for “Vermont ski resorts” may indicate that the user does not just want images of where these resorts are located [i.e. preferred location], but rather specific imagery taken during the winter months. In response, the prediction module 211 may determine that street level images return by server 210 should not include the most recent imagery, but the most contextually relevant imagery (e.g., images from January [i.e. target timeline]). [Thus, returning the historical street view images arranged according to the timeline information recorded at the preferred location point]”)

	Regarding claim 5, Rapoport-Banerjee teaches all the  limitations and motivations of the method of claim 1, wherein determining the first location point comprises: determining an actual horizontal location and an actual height of the target location point based on the historical street view query request; (See Banerjee [0051] “FIG. 4 depicts the example plurality of images 200 split into portions... the computing device(s) 106 can identify a first plurality of cells 402A associated with a first image 202A [i.e. street view image of the target location point]... the computing device(s) 106 can identify the cells 402A-B based, at least in part, on a number of pixels that are intended to define the mathematical area of an individual cell. In some implementations, the number of pixels and/or mathematical area can be pre-defined, while in some implementations, the number of pixels and/or mathematical area can be selected based, at least in part, on conditions (e.g., size, resolution, view angle, etc.) associated with the images of the plurality of images 200.” [Thus, determining an actual horizontal location and an actual height of the target location point based on the historical street view query request])

determining a horizon peripheral location point on a horizontal plane that is not more than a first preset distance from the actual horizontal location and records the historical street view image; and (See Banerjee [0051] “FIG. 4 depicts the example plurality of images 200 split into portions [Thus, determining a horizon peripheral location point. (i.e. width of the geographic area 202)]... 106 can identify a first plurality of cells 402A associated with a first image 202A [i.e. street view image of the target location point]... the computing device(s) 106 can identify the cells 402A-B based, at least in part, on a number of pixels that are intended to define the mathematical area of an individual cell. In some implementations, the number of pixels and/or mathematical area can be pre-defined [Thus, determining a horizon peripheral location point on a horizontal plane that is not more than a first preset distance from the actual horizontal location and records the historical street view image], while in some implementations, the number of pixels and/or mathematical area can be selected based, at least in part, on conditions (e.g., size, resolution, view angle, etc.) associated with the images of the plurality of images 200.)

determining the first location point where a difference between a height of the first location point and the actual height does not exceed a second preset distance in the horizontal peripheral location point. (See Banerjee Fig. 4 Showing geographic area 202 [i.e. target location point] and cell 406A [i.e. first location point], it can be observed that the difference between a height of the first location point and the actual height does not exceed distance in the horizontal peripheral location point.
See also Banerjee [0051] “In some implementations, the number of pixels and/or mathematical area can be pre-defined [Thus, a second preset distance can be pre-defined]”)

	Regarding claim 6, Rapoport-Banerjee teaches all the  limitations and motivations of the method of claim 1, further comprising: receiving a selfie street view image uploaded by a user; (See Banerjee [0039] “The images can be acquired by...user-submitted imagery (e.g., imagery captured by user) [i.e. a selfie street view image])

receiving location information (See Banerjee [0041] “the computing device(s) 106 can be configured to obtain location data 118 associated with a plurality of user devices 120 (e.g., mobile device, personal communication device, smartphone, navigation system, laptop computer, tablet, wearable computing device, other computing device). The location data 118 can be descriptive of a location of a user device and/or a number of user devices 120 located at the geographic area 202 [Thus, receiving location information]”), 
orientation information (See Rapoport [0034] “Each street level image may include an image, date, a visual orientation of the image as well as other relevant information (e.g., metadata) that can be stored. [Thus, receiving orientation information]”), 
and time information added by the user to the selfie street view image; and (See Rapoport [0036] “In other situations, a user or system administrator may update the time epoch labels associated with the street level images 215. For example, the images can be sent to a system administrator that may prompt the users to manually input the time epoch labels before the images are stored. [Thus, receiving time information]”)

supplementing the corresponding selfie street view image into a street view image database, based on the location information, the orientation information, and the time information added by the user, and adding a user upload label to the selfie street view image. (See Rapoport [0060-0061] “the street level images may be identified from different sources and may include photographs and videos of buildings, surrounding neighborhoods, and other terrains. The images are captured at the geographical locations over a span of time. These images may be stored in a database...image data including information representing a time dimension may be associated with the street level images. The time dimension data may indicate visual features of an image related to a given time period. This temporally relevant information can be included with each street level image... A database may store the image data along with the corresponding street level images. [Thus, supplementing the corresponding selfie street view image into a street view image database, based on the location information, the orientation information, and the time information added by the user, and adding a user upload label to the selfie street view image])

Regarding claim 7, Rapoport-Banerjee teaches all of the elements of claim 1 in method form rather than system form. Rapoport also discloses a system [Rapoport Claim 12]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 7.

Regarding claim 9, Rapoport-Banerjee teaches all of the elements of claim 3 in method form rather than system form. Rapoport also discloses a system [Rapoport Claim 12]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 9.

Regarding claim 10, Rapoport-Banerjee teaches all of the elements of claim 4 in method form rather than system form. Rapoport also discloses a system [Rapoport Claim 12]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 10.

Regarding claim 11, Rapoport-Banerjee teaches all of the elements of claim 5 in method form rather than system form. Rapoport also discloses a system [Rapoport Claim 12]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 1.

Regarding claim 12, Rapoport-Banerjee teaches all of the elements of claim 6 in method form rather than system form. Rapoport also discloses a system [Rapoport Claim 12]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 12.

Regarding claim 13, Rapoport-Banerjee teaches all of the elements of claim 1 in method form rather than computer readable medium form. Rapoport also discloses a computer readable medium [Rapoport Claim 10]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 13.

Regarding claim 15, Rapoport-Banerjee teaches all of the elements of claim 3 in method form rather than computer readable medium form. Rapoport also discloses a computer readable medium [Rapoport Claim 10]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 15.

Regarding claim 16, Rapoport-Banerjee teaches all of the elements of claim 4 in method form rather than computer readable medium form. Rapoport also discloses a computer readable medium [Rapoport Claim 10]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 16.

Regarding claim 17, Rapoport-Banerjee teaches all of the elements of claim 5 in method form rather than computer readable medium form. Rapoport also discloses a computer readable medium [Rapoport Claim 10]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 17.

Regarding claim 18, Rapoport-Banerjee teaches all of the elements of claim 6 in method form rather than computer readable medium form. Rapoport also discloses a computer readable medium [Rapoport Claim 10]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161